[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION Re: DEFICIENCY JUDGEMENT
The plaintiff in this foreclosure matter has moved for a deficiency judgement after strict foreclosure. The valuation of the property was in dispute and the Court was provided with valuation testimony from experts in the field of real estate appraisals.
The plaintiff's appraiser based his valuation on an exterior inspection only. He was not familiar with remodeling work which had been done and was not aware that the second floor apartment in this two family house had two additional bedrooms. The comparable sales utilized were of two family residences without extensive remodeling.
The defendant's appraiser, while he did conduct an inspection of the interior of the property, used single homes in his comparable sales and, although he adjusted for certain conditions, nonetheless cannot be fully credited by the Court.
The defendant purchased the property for $122,000. on September 1990 (subsequent to the extensive remodeling done about ten years earlier).
The 1991 assessment of $65,590. would equate to a market value (as far as the assessor's records are concerned) of $93,770.
The Court concludes that the plaintiff's appraisal is substantially below fair market and that the defendant's is somewhat higher than fair market value.
The Court determines the fair market value of the property as of the date of the title vested in the plaintiff to be $96,000. CT Page 11645
Accordingly there is no deficiency and the motion is denied.
Klaczak, J.